UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                  No. 00-4367
RODERICK FERRELL THOMAS, a/k/a
Rod,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
           for the District of South Carolina, at Aiken.
                 C. Weston Houck, District Judge.
                            (CR-99-883)

                  Submitted: November 9, 2000

                      Decided: February 21, 2001

      Before MICHAEL, MOTZ, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Robert J. Harte, ROBERT J. HARTE, P.C., Aiken, South Carolina,
for Appellant. Jane Barrett Taylor, OFFICE OF THE UNITED
STATES ATTORNEY, Columbia, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. THOMAS
                               OPINION

PER CURIAM:

   Roderick Ferrell Thomas appeals his criminal convictions and 120-
month sentence imposed following his plea of guilty to possession
with intent to distribute cocaine base and carrying a firearm during a
drug trafficking offense. Thomas’ attorney has filed a brief in accor-
dance with Anders v. California, 386 U.S. 738 (1967), concluding
that there are no meritorious issues for appeal. Nonetheless, in his
brief, counsel addressed the possibility that the district court con-
ducted an inadequate Fed. R. Crim. P. 11 hearing and committed
plain error at sentencing. The time for filing a supplemental brief has
passed and Thomas has not responded, despite being advised of his
right to do so. Because we find counsel’s assignments of error to be
without merit and can discern no other reversible error in the record
on appeal, we affirm Thomas’ conviction and sentence.

   On appeal, counsel identifies no specific error in the district court’s
Rule 11 hearing and our review of the record reveals none. The dis-
trict court conducted a thorough hearing, insuring that Thomas under-
stood the rights he would forego by pleading guilty, the elements of
the charges to which he was pleading guilty, the penalties he faced,
the effect of supervised release, and the impact of the Sentencing
Guidelines. Further, the court ascertained that Thomas was competent
to enter a plea, that the plea was voluntary and that a factual basis
existed for his plea. See Fed. R. Crim. P. 11; United States v.
DeFusco, 949 F.2d 114, 116-17 (4th Cir. 1991). Thomas’ substantial
rights were adequately protected by the district court’s proceedings.
See DeFusco, 949 F.2d at 117.

   Counsel identifies no specific error in the district court’s sentenc-
ing proceeding and our review of the record reveals none. As counsel
notes, there were no objections at the sentencing hearing, and as a
result, any issue raised on appeal would be reviewed for plain error
only. See United States v. Perkins, 108 F.3d 512, 516 (4th Cir. 1997).
Thomas’ Offense Level and Criminal History Category were properly
calculated, and the district court properly applied the mandatory mini-
mum sentences required by 18 U.S.C. § 924(c) (1994) and 21 U.S.C.
§ 841 (1994).
                      UNITED STATES v. THOMAS                        3
   As required by Anders, we have independently reviewed the entire
record and all pertinent documents. We have considered all possible
issues presented by this record and conclude that there are no non-
frivolous grounds for this appeal. Pursuant to the plan adopted by the
Forth Circuit Judicial Council in implementation of the Criminal Jus-
tice Act of 1964, 18 U.S.C. § 3006A (1994), this court requires that
counsel inform his client, in writing, of his right to petition the
Supreme Court for further review. If requested by the client to do so,
counsel should prepare a timely petition for writ of certiorari, unless
counsel believes that such a petition would be frivolous. In that case,
counsel may move in this court for leave to withdraw from represen-
tation. Counsel’s motion must state that a copy thereof was served on
the client.

   Thomas’ conviction and sentence are affirmed. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                          AFFIRMED